 

Exhibit 10.2

 

LOCK-UP AGREEMENT

 

October [__], 2020

 

Kingswood Capital Markets,

division of Benchmark Investments, Inc.

17 Battery Place, Suite 625

New York, NY 10017

 

  Re: Placement Agency Agreement, dated September 29, 2020, (the “Placement
Agency Agreement”) by and between U.S. Energy Corp. (the “Company”) and
Kingswood Capital Markets, division of Benchmark Investments, Inc. (the
“Placement Agent”)

 

Ladies and Gentlemen:

 

The undersigned irrevocably agrees with the Company that, from the date hereof
until 180 days following the date of the Securities Purchase Agreement (the
“Purchase Agreement”) entered into by and between the Company and the purchaser
signatories thereto (such period, the “Restriction Period”), the undersigned
will not offer, sell, contract to sell, hypothecate, pledge or otherwise dispose
of (or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition (whether by actual disposition or
effective economic disposition due to cash settlement or otherwise) by the
undersigned or any Affiliate (as defined in the Purchase Agreement) of the
undersigned or any person in privity with the undersigned or any Affiliate of
the undersigned), directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), with respect to, any shares of common stock of the Company
or securities convertible, exchangeable or exercisable into, shares of common
stock of the Company beneficially owned, held or hereafter acquired by the
undersigned (the “Securities”). Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. In order to enforce this
covenant, the Company shall impose irrevocable stop-transfer instructions
preventing the transfer agent of the Company from effecting any actions in
violation of this letter agreement. The Placement Agent may consent to an early
release from the Restriction Period if, in its sole and absolute discretion, the
market for the Securities would not be adversely impacted by sales and in cases
of financial emergency. The restrictions contained in this letter agreement
shall not apply to the Securities to be sold pursuant to the Placement Agency
Agreement and the Purchase Agreement on behalf of the undersigned, if any.
Notwithstanding the foregoing, if (i) the Company issues an earnings release or
material news, or a material event relating to the Company occurs, during the
last 17 days of the Restriction Period, or (ii) prior to the expiration of the
Restriction Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Restriction Period,
the restrictions imposed by this letter agreement shall continue to apply until
the expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event, unless the
Placement Agent waives such extension.

 



 

 

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Placement Agent to perform
under the Placement Agency Agreement and that the Placement Agent (which shall
be a third party beneficiary of this letter agreement) and the Company shall be
entitled to specific performance of the undersigned’s obligations hereunder. The
undersigned hereby represents that the undersigned has the power and authority
to execute, deliver and perform this letter agreement, that the undersigned has
received adequate consideration therefor and that the undersigned will
indirectly benefit from the closing of the transactions contemplated by the
Placement Agency Agreement and the Purchase Agreement.

 

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Placement Agent and the
undersigned. This letter agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this letter agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Placement Agency Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. The undersigned hereby waives any right to a trial by jury. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The undersigned agrees and understands that this
letter agreement does not intend to create any relationship between the
undersigned and the Placement Agent and that no issuance or sale of the
Securities is created or intended by virtue of this letter agreement.

 

By its signature below, the transfer agent of the Company hereby acknowledges
and agrees that, reflecting this letter agreement, it has placed an irrevocable
stop transfer instruction on all Securities beneficially owned by the
undersigned until the end of the Restriction Period. This letter agreement shall
be binding on successors and assigns of the undersigned with respect to the
Securities and any such successor or assign shall enter into a similar agreement
for the benefit of the Placement Agent.

 

*** SIGNATURE PAGE FOLLOWS***

 

2

 

 

This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

    Signature           Print Name           Position in Company, if any      
Address for Notice:                           Number of shares of Common Stock  

 

 

 



Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

 

U.S. Energy Corp.         By:     Name: Ryan Smith   Title: Chief Executive
Officer         Acknowledged and agreed to   as of the date set forth above:    
  Computershare Trust Company, Inc.         By:     Name:     Title:    

 



3

 

 